10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
28

 

 

Case 2:19-cv-05444-DMF Document 49 Filed 05/22/20, Page 1 of 7

 

 

JOHN LAAKE

Pro Se Plaintiff

469 Grand Ave.

Aurora, IL 60506
Telephone: (708) 352-0424

 

 

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA

JOHN LAAKE, No. 2:19-cv-05444-PHX-DMF

Plaintiff,

PLAINTIFF’S OBJECTION TO
Vv. MAGISTRATE JUDGE’S RULING

DIRTY WORLD, LLC and
JOHN DOE,

Defendants.

 

 

NOW COMES the Pro Se Plaintiff John Laake and respectfully makes his Objection to
the Magistrate Judge’s Order of May 13, 2020 (Dkt. 48) for the following reasons.

A party objecting to the order of a magistrate judge must make specific objections to
warrant review. (Fed. R. Civ. P. 72(b)(2)).

Nowhere was it stated in the magistrate judge’s prior order dated April 24, 2020 (Dkt. 43)
regarding there being a “May 4” deadline for Plaintiff to file a Reply to dismissed out party,
Dirty World. The first reference by the court to such a May 4, 2020 deadline is in the magistrate
judge’s order of May 13, 2020. Notably, Judge Fine made sure to let Defendant Dirty World

know that they had 14 days to respond to Plaintiff's Motion for Relief dated April 23, 2020

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
28

 

 

Case 2:19-cv-05444-DMF Document 49 Filed 05/22/20 Page 2 of 7

[Dkt. 43]. Somehow, the Plaintiff was supposed to mysteriously know that he had 14 days to
reply to a dismissed-out party, the Defendant Dirty World in this case, who was (wrongfully)
dismissed out of this case, and without there even being so much as any initial Rule 26
Discovery conducted herein either. That is very clear prejudice and bias towards Dirty World
and against the Plaintiff.

Plaintiff reiterates his assertion that Dirty World should not be protected from Plaintiff s
defamation claim because the immunity provision of the Communications Decency Act
(“CDA”) 47 U.S.C. § 230 does not apply to federal crimes, citing 47 U.S.C. § 223.

The Plaintiff disagrees with the magistrate’s assertion in the May 13, 2020 order wherein
she states that: “Plaintiffs defamation claim was brought under state law, not under 47 U.S.C §
223 or any federal statute.” That is incorrect. Both the Civil Cover Sheet (Dkt. 1-1) and the
Complaint (Dkt. 1), as well as the First Amended Complaint (Dkt. 29) state that this case was
correctly brought under 28 U.S.C. § 4101(1). That is federal law, not state law.

Plaintiff disagrees with the court about the quote from Defendant’s Doc. 44 at 4 that
purports to quote Alexander v. Sandoval, 532 U.S. 275, 286-87 in regards to there supposedly
being no private right of action under 47 U.S.C. § 223. In fact, there is no reference found in
Sandoval to 47 U.S.C. § 223. The actual premise of Sandoval is, “There is no private right of
action for a disparate impact claim under a regulation of Title VI of the Civil Rights Act of
1964.” (Alexander v. Sandoval, 532 U.S. 275, 286-87) [emphasis added]. There is no reference

to 47 U.S.C. § 223 therein. It is not there.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

28

 

 

Case 2:19-cv-05444-DMF Document 49 Filed 05/22/20 Page 3 of 7

Furthermore, the Plaintiff asserts that the court wrongfully agrees with the Defendant
about that 47 U.S.C § 223 was supposedly “invalidated” by Reno v. ACLU, 521 U.S. 844, 877-
79. The Defendant interprets that case with a broad brush. Incredibly, that is a case cite
regarding child internet and has no bearing on this case herein. That case pertained to a certain
section of 47 U.S.C. § 223, namely subsection (a)(1)(B), regarding indecent communication to
children. The court in the Reno case stated in part:

Two provisions of the Communications Decency Act of 1996 (CDA or Act)
seek to protect minors from harmful material on the Internet... The
court's judgment enjoins the Government from enforcing § 223(a)(1)(B)'s
prohibitions insofar as they relate to “indecent” communications, but expressly
preserves the Government's right to investigate and prosecute the
obscenity or child pornography activities prohibited therein.

(Reno v. ACLU, 521 U.S. 844, 877-79). [emphasis added].

47 U.S.C. 223 (a)(1)(B) is that section that the CDA refers to in regards to matters
pertaining to children and the internet. Nowhere in it does it say that the Government throws out
the right to investigate and prosecute libel. No immunity from criminal activity is allowed
within the CDA. Libel is against the law. Defendant’s argument regarding Reno that it
somehow gives free reign to Dirty World and its libelous postings is irrelevant.

Plaintiff Laake herein rightfully asserts herein that 47 U.S.C. § 223 (a)(E)(2) pertains to
his case when it states:

(a) Prohibited acts generally Whoever—

(E) makes repeated telephone calls or repeatedly initiates communication with
a telecommunications device, during which conversation or communication
ensues, solely to harass any specific person; or

(2) knowingly permits any telecommunications facility under his control to be
used for any activity prohibited by paragraph (1) with the intent that it be used
for such activity, shall be fined under title 18 or imprisoned not more than two
years, or both.

(Communications Decency Act, 47 U.S.C. § 223 (a) (E)(2)).

3

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

28

 

 

Case 2:19-cv-05444-DMF Document 49 Filed 05/22/20 Page 4 of 7

Dirty World further points to Enigma Software Grp. USA LLC y. Malwarebytes, Inc.,
946 F.3d 1040, 1046 as bolstering their supposed lack of liability towards Plaintiff Laake. First
of all, that is a state court case which held that 47 U.SC. §230 did not protect Malwarebytes for
designating a competitor’s anti-malware software as “otherwise objectionable. That certainly
does not apply herein in this case.

Furthermore, 47 U.S.C. § 223 (e)(2)(3) states some caveats or warning of limitations
regarding potential internet carrier immunity:

(e) DEFENSES

(2) The defenses provided by paragraph (1) of this subsection shall not be
applicable to a person who is a conspirator with an entity actively involved in
the creation or knowing distribution of communications that violate this
section, or who knowingly advertises the availability of such
communications.

(3) The defenses provided in paragraph (1) of this subsection shall not be
applicable to a person who provides access or connection to a facility,
system, or network engaged in the violation of this section that is owned or
controlled by such person.

(47 U.S.C. § 223 (e)(2)(3) [emphasis added].)
As the Plaintiff pointed out in his Motion for Relief (Dkt. 42) the CDA provides no
immunity for criminal activity, because it specifically states:

(c) DEFENSES
(1) No effect on criminal law

Nothing in this section shall be construed to impair the enforcement of
section 223 ... or any other Federal criminal statute.

Libel and allowing a telecommunications device under one’s care and control to be used
for the same is against the law. The law is unambiguous about that and it is totally clear in 47

U.S. Code § 223 wherein it states:

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
28

Case 2:19-cv-05444-DMF Document 49 Filed 05/22/20 Page 5 of 7

47 U.S. Code § 223. Obscene or harassing telephone calls in the District of
Columbia or in interstate or foreign communications

(a) Prohibited acts generally Whoever—

(C) makes a telephone call or utilizes a telecommunications device, whether or
not conversation or communication ensues, without disclosing his identity and
with intent to abuse, threaten, or harass any specific person;

(2) knowingly permits any telecommunications facility under his control to be
used for any activity prohibited by paragraph (1) with the intent that it be used
for such activity, shall be fined under title 18 or imprisoned not more than two
years, or both.

(47 U.S. Code § 223 (a)(C)(2)). [emphasis added]. (See also 28 USC 4101(1).

All of Defendant’s arguments are immaterial to this case.

Dirty World rehashes several additional arguments in support of its response (Dkt. 44),
none of which has merit.

Dirty World has some fantastical notion that libel is okay and acceptable because it is a
website owner who is doing it. They appear to think they live in some kind of high tower and
that they are immune to the rule of law. Dirty World is not Google. They are not Twitter. They
are not even like Yahoo! There is no comparison among these websites. It’s like trying to
compare apples and oranges.

The CDA does not support dismissal of Defendant Dirty World as a party in this case.
The court should reject Dirty World’s contention that they are supposedly immune from suit
under the CDA.

THEREFORE, Plaintiff John Laake respectfully seeks a review of the magistrate judge’s
order and reserves the right to appeal the same to the higher court.

Dated: May 20, 2020 Respectfully submitted,

Pro Se Plaintiff
469 Grand Ave.
Case 2:19-cv-05444-DMF Document 49 Filed 05/22/20 Page 6 of 7

Aurora, IL 60506
Ph: (708) 352-0424
Case 2:19-cv-05444-DMF Document 49 Filed 05/22/20 Page 7 of 7

CERTIFICATE OF SERVICE
Plaintiff John Laake, Pro Se herein, hereby certifies that he sent a copy of the
Plaintiff’s Objection To Magistrate Judge’s Ruling to the following address:

David Gingras, Esq.
Gingras Law Office, PLLC
4802 E, Ray Rd., #23-271
Phoenix, AZ 85044

via U.S. Mail on May 20, 2020.

Dated: May 20, 2020 \ LL

John Laake

Pro Se Plaintiff
469 Grand Ave.
Aurora, IL 60506
Ph: (708) 352-0424

Email: wolfloki@yahoo.com

 
